Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2014/0358825 to Phillipps et al. (hereafter Phillipps) in view of US PG Pub. 2016/0057041 to Gupta et al. (hereafter Gupta).
Phillipps and Gupta were cited in applicant’s IDS filed on 11/11/19.

As to claim 1, Phillipps teaches the invention substantially as claimed including a computer implemented method of executing a plurality of discrete software modules [executing instances of results modules, paragraph 44, lines 2-10; paragraph 46] each of the software modules comprising a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data set [machine learning module of results module learn from or train input data, apply the learning or training to provide results or analysis for subsequent data, paragraph 46; Fig. 2B, 61, 73-75, 0079, 92], a data store [data repository 406 of a machine learning module of a results module, Figs. 2B and 4; paragraph 117, lines 12-4], and a message handler as an executable software component arranged to receive input data and communicate output data for the software module, wherein the message handler is adapted to determine domain parameters for the machine learning algorithm based on the input data and to generate the output data based on a result generated by the machine learning algorithm [results module and/or components/modules within the results module receiving input identifying an value for a machine learning parameter which includes input for machine learning and output of machine learning for display, paragraphs 44, 55, 82 and 92-98; Figs. 2A-2B], each of the software modules having associated a metric [confidence metric, paragraph 46, line 6, 151-154], the method comprising:
receiving a request for a machine learning task [request machine learning ensembles to make analysis requests, paragraph 46, lines 1-4];  
selecting a selected software module from the plurality of discrete software modules for the machine learning task [client in communication with by providing inputs to a particular result module of one or more results modules, paragraph 44, lines 2-12; paragraph 45; see also claim 7 of displaying a suggested recommendation]; and 
performing the machine leaning task by executing the machine learning algorithm of the selected software module according to the request [machine learning module of results module learn from or train input data, apply the learning or training to provide results or analysis for subsequent data, paragraph 46; Fig. 2B, 61, 73-75, 0079, 92].

Phillipps does not specifically teach each of the software modules having associated a metric of resource utilization by the software module and that the selecting a selected software module from the plurality of discrete software modules for the machine learning task based on the associated metric of resource utilization.  However, Phillipps disclosed the concern for system capability in performing a machine learning task based on resource requirement of the task and resource availability/capability of the system in performing the task [paragraphs 121-122].  Furthermore, Gupta teaches VMs or software entities having associated resource utilization metrics such that the associated resource utilization metrics determines whether the VM gets scale in or out of a tier of a multi-tier application or namely being selected or not selected to service requests [paragraph 35-38 and 46-48]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include resource metrics in determining selection of software module in performing requests of Gupta in Phillipps’ selection of software module in performing machine learning tasks to achieve the predictable result of ensuring system capability such as the sufficiency of resources in performing the task/request as being considered by Gupta [abstract; paragraph 20] and Phillipps [paragraphs 121-122]  .
 
As to claim 2, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a measure of resource utilization by the software module in a period of time [operational metrics including resource utilization metrics being reported periodically, Gupta, paragraph 32, lines 1-11].  

As to claim 3, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a volume of machine learning tasks performed by the software module in a period of time [capability to perform a number requests to meet a SLA time, Gupta, paragraph 21, lines 6-19].  

As to claim 4, Phillipps as modified teaches the invention substantially as claimed including wherein the selecting is performed based on a load-balancing algorithm [response of load balancer, Gupta, paragraph 21].  

As to claim 5, Phillipps as modified teaches the invention substantially as claimed including wherein the load-balancing algorithm is one of: a round-robin algorithm; a least-connection algorithm; a failover algorithm; or a response-time algorithm [Gupta, paragraph 21].  

As to claim 6, Phillipps as modified teaches the invention substantially as claimed including wherein each of the software modules is a software object having functional methods and attributes [Phillipps, paragraph 30, lines 1-6; paragraph 51, lines 1-7].  

As to claim 7, Phillipps and Gupta do not specifically teach wherein each of the software modules in execution is serializable for communication of the software module in a state of operation.  However, serialization of software component is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known process of translating a software module for porting to different platforms over a network to extend the capability of the receiving platform.

As to claim 8, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes an indication of a type of input data including one or more of: training data or non-training data [Phillipps, paragraph 114, lines 1-3].  

As to claim 9, Phillipps does not specifically teach wherein the input data includes training data including an indication of a state of one or more training examples as a positive training example or a negative training example.  However, Phillipps disclosed generate learned functions based on training data and from different machine learning classes, models or algorithms such as logistic regression, a method commonly used for binary classification [paragraph 118-119].  Furthermore, used of positive and negative training examples are well known in machine learning such in that of a binary classifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known types of training examples to train a model or classifier to achieve the predictable result of generating an effective classifier/model.

 As to claim 10, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes training data including an indication of a result associated with the training data [Phillipps, paragraphs 46, 115-118].  

As to claim 11, Phillipps as modified teaches the invention substantially as claimed including wherein the range data set includes one or more of: one or more classifications of data input to a machine learning algorithm; one or more clusters associated with data input to a machine learning algorithm; or one or more values of dependent variables for data input to a machine learning algorithm [Phillipps, paragraphs 46, 92, 116 and 118-119].  

As to claim 12, Phillipps and Gupta do not specifically teach wherein each of the software modules is encrypted.  However, encrypting information is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known process to ensure privacy and security of information.

As to claim 13, Phillipps as modified teaches the invention substantially as claimed including further comprising providing a load-balancing component communicating with each of the software modules via a communication channel to perform the selecting [Gupta, paragraph 21].

As to claim 14, this claim is rejected for the same reason as claim 1 above.  Furthermore, Phillipps as modified teaches a processor and memory storing computer program code [apparatus, hardware and software embodiment including computer readable program code embodied in computer readable media including memories executed by various type of processor, Phillipps, paragraphs 28-34]. 

As to claim 15, this claim is rejected for the same reason as claims 1 and 14 above.


Response to Arguments
Applicant's arguments with respect 37 CFR 1.105 have been fully considered, the requirement in the previous office action have been withdrawn.  The examiner suggests submitting an IDS with the identified 35 references in which applicant deemed most relevant for the examiner to properly consider.  As noted in the office action dated 2/1/22, the large number of references pose a serious burden, therefore only those that are deemed relevant as specified by applicant (i.e. the identified 35 references) will be considered.
Applicant’s amendment in addressing rejections under 35 U.S.C. 101 have been fully considered and are persuasive, therefore the rejection had been withdrawn.

Applicant's arguments with respect to rejections under 35 U.S.C. 112 2nd paragraph have been fully considered and are persuasive, therefore the rejections that were applied in the previous office action have been withdrawn.

Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that:
a.	Phillipps does not disclosed the selection of a software module for a machine learning task and the cited paragraphs is “not a suggestion of a software module for a machine learning task”.
b.	No suggestion of motivation to select a software module based on the confidence metric.
c.	Because Phillipps does not disclosed the selection of a software module to perform machine learning task, a person of ordinary skill in the art would not be motivated to look to Gupta.
 
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that Phillipps clearly teaches an user being able to “directly manipulate machine learning inputs of results for the one or more results modules” and proceeding to “provide user input to a (particular) results module” [paragraph 45, lines 17-25] such that the capability of the user to interact with a particular result module that display various machine learning results [paragraph 44, lines 2-10] is a selection of the particular results module out of a plurality of results modules for performing machine learning.  As to applicant’s argument that the cite paragraphs is “not a suggestion of a software module for a machine learning task”, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As to point (b), not correlation was made by the examiner in selecting software module and a confidence metric. The examiner’s citation was simply to show that software module can be associated with various parameters or metrics, such that Phillipps’ lack of teaching of software module having associated metric of resource utilization and selection of the software module based on the associated metric of resource utilization was clearly acknowledge and subsequently addressed in view of Gupta.
 
As to point (c), the examiner respectfully disagrees and submits that in light of applicant’s rationale for motivation to look to Gupta and that the examiner has clearly shown that Phillipps teaches the selection of a software module to perform machine learning task in point (a), applicant’s argument is not persuasive.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199